
	
		II
		112th CONGRESS
		1st Session
		S. 786
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2011
			Mr. Johnson of South
			 Dakota introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to modify the
		  appointment and grade of the Chief of the Army Medical Specialist
		  Corps.
	
	
		1.Appointment and grade of
			 Chief of the Army Medical Specialist CorpsSection 3070(b) of title 10, United States
			 Code, is amended—
			(1)in the first
			 sentence, by striking captain and inserting lieutenant
			 colonel; and
			(2)by inserting
			 after the first sentence the following new sentence: An appointee who
			 holds a lower regular grade shall be appointed in the regular grade of
			 brigadier general..
			
